Election/Restrictions

1.	This application contains claims directed to the following patentably distinct species:
Species I:  Invention(s) directed to integrated circuit device comprising single gate line having first sidewall with a convex shape and a second sidewall with concave shape, as recited in claims 1-5.
Species II:  Invention(s) directed to integrated circuit device comprising multiple gate lines having different gate widths, as recited in claims 6-11. 
Species III:  Invention(s) directed to integrated circuit device comprising pair of gate lines stacked one over another, as recited in claims 12-20.

2.	The species are identified by grouping the claims because they cannot be conventionally identified (See MPEP §809.02(s)).  Specifically, the drawings fail to show: 
2.1	the second gate line having a second width which is narrower than the first width; a third gate line extending in the second direction apart from the second gate line in the second direction, the third gate line having the second width (recited in claims 6-11); and/or
2.2.	“… a first gate isolation layer between the first upper gate line and the first lower gate line;”

“wherein 
the first gate isolation layer contacts the first upper gate line and the first lower gate line, the second gate isolation layer is apart from the second upper gate line and the second lower gate line, and 
each of the second upper gate line and the second lower gate line comprises a concave sidewall.” (recited in claims 12-20.)

3.	The species are independent or distinct because the fact that “the first and second portions are respectively disposed within the first and second layers of the semiconductor device” is clearly different from the fact that “the first and second portions are both disposed within a single layer of the semiconductor device”.
In addition, these species are not so obvious variants of each other based on the current record that there would be a search and/or examination burden to the Examiner should all of the patentably distinct species as set forth above being examined at the same time.
The species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject mater.


Currently, claims 1, 10, and 15 are generic.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

5.	A shortened statutory period for response to this action is set to expire 2 (two) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272 -1791.  The examiner can normally be reached from 9:00 AM - 6:00 PM, Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is/are (571)273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.



Primary Examiner, Art Unit 2818
February 10, 2022